DETAILED ACTION
This Office Action is in response to Request for Continued Examination (RCE) filed on 05/11/2021. Claims 1-8 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 11-13, filed 9/01/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 are moot as newly added limitations where not previously considered and required rejection with the incorporation of further prior art Toyota (2005 Toyota Camry user manual, copyright 2004) henceforth referred to as Toyota.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claim 1 recites the limitation “control the electrical device at least temporarily to the stop mode, AND the processor operating the electrical device temporarily in the stop mode…” however, this limitation appears to be possibly contradictory with regard to “at least temporarily” and “operating the electrical device temporarily”.   One limitation provided “at least temporary” and then the next sentence states that the processor operates temporarily in the stop mode.  The claim is confusing.  The office suggests “controlling the electrical device using the processor in the stop mode at least on a temporary basis”.

The examiner believes the intention is clear that the limitation is meant to mean explicitly to control the electrical device only temporarily and therefore will interpret the limitation as  “control the electrical device temporarily to the stop mode, the processor operating the electrical device temporarily in the stop mode…” (emphasis added). Claim 5, which is dependent on claim 1,  further recites a similar limitation “wherein the processor is configured to set the operation mode of the electrical device at least temporarily to the stop mode” which will be interpreted by the examiner as “wherein the processor is configure to set the operation mode of the electrical device temporarily to the stop mode”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20210188281 A1) henceforth referred to as Jung in view of Stam et al (US 6587573 B1) henceforth referred to as Stam and further in view of Toyota (2005 Toyota Camry user manual, copyright 2004) henceforth referred to as Toyota.

Regarding claim 1 Jung teaches An electrical device controller for controlling an electrical device including either a headlight or a wiper used in a vehicle which is capable of switching a driving state between autonomous driving and manual driving (para [0049] line 1-4 : “The controller 180 may generate a head lamp lighting signal or a head lamp turn off signal in response to an input (e.g., the location information) of the lamp operation switch;”, para [0050] line 1-3 : “The controller 180 may generate a control signal for controlling the operation of the wiper based on an input of the wiper operation switch;”, para [0052] line 1-3 : “The controller 180 may set a driving mode of the vehicle 100 to a manual driving mode or an autonomous driving (automatic driving) mode...”), the controller comprising: 
an operation member configured to be operated by an occupant (para [0040] line 1-6 : “The human interface device (HID) 140 may generate data based on manipulation of a user or output information such as visual information, auditory information, and/or tactile information. The human interface device 140 may include a multi-function switch (MFSW) 141 and a display 142.” ); 
a processor, and a memory for storing a program executed by the processor (para [0047] line 1-3, 8-10 : “The controller 180 may include a processor 181 and a memory 182. The processor 181 controls an overall operation of the controller 180...The memory 182 may be a non-transitory storage medium that stores instructions executed by the processor 181.”), wherein the processor is configured to: 
control the electrical device in a plurality of different and independent operation modes, the plurality of operation modes including an automatic mode for automatically changing an operation state of the electrical device , the processor operating the electrical device in the automatic mode when the operation member is in the automatic position and the driving state is manual driving (para [0041] line 1-17 : “The multi-function switch 141 is a convenience device manipulator for -manipulating a convenience device such as a lamp and/or a wiper of the vehicle 100. The multi-function switch 141 may include a lamp operation switch and a wiper operation switch. The lamp operation switch may manipulate lamps such as a head lamp (a head light), a taillight, and/or a turn signal light. Based on a location of the lamp operation switch, the lamp operation switch may generate an operation stop signal, a taillight lighting signal, a headlight lighting signal, or an automatic lighting signal. The wiper operation switch may manipulate an operation and/or a speed of the wiper. Based on the location of the wiper operation switch, the wiper operation switch may generate an automatic operation signal, a wiper one-time operation (MIST) signal, an operation stop signal, an intermittent operation (INT) signal, a low speed operation signal, or a high speed operation signal;” As the operation of the multi-function switch is operated by the driver of the vehicle, when the multi-function switch is in the automatic position it would operate the electrical device in the automatic mode while the vehicles driving state is manual driving), 
control the electrical device in a stop mode to stop the electrical device, the processor operating the electrical device in the stop mode when the operation member is moved to the stop position and the driving state is manual driving (para [0043] line 1-2 : “The lamp driver 150 may turn on, flicker, or turn off the lamp in response to the instruction of the controller 180;” para [0044] line 1-2 : “The wiper driver 160 may operate or stop the wiper under control of the controller 180;” para [0049] line 1-4 : “The controller 180 may generate a head lamp lighting signal or a head lamp turn off signal in response to an input (e.g., the location information) of the lamp operation switch.”, As the operation of the multi-function switch is operated by the driver of the vehicle, when the multi-function switch is in the off position it would operate the electrical device in the stop mode while the vehicles driving state is manual driving), 
control the electrical device in a manual operation mode, the processor operating the electrical device in the manual operation mode when the operation member is in the manual position and the driving state is manual driving (para [0009] line 1-4 : “In one implementation, the convenience device manipulator may be implemented as a multi-function switch or input device generating data based on manipulation of a user;”, para [0049] line 14-21 : “When the operation mode of the head lamp is converted from the automatic mode to a manual mode (that is, when the head lamp automatic mode is deactivated), the controller 180 may set a lamp operation mode (the head lamp operation mode) based on the location of the lamp operation switch (i.e. operation member), and control the lamp driver 150 based on the set lamp operation mode to turn on or turn off the head lamp,”, para [0054] line 10-21 : “When converting from the autonomous driving mode to the manual driving mode, the controller 180 may request the user to transfer a control right of the lamp and the wiper, and convert the lamp operation mode and the wiper operation mode from the automatic mode to the manual mode upon user consent. When there is no user response to the transfer of the control for a predetermined time, the controller 180 converts the lamp operation mode and the wiper operation mode from the automatic mode to the manual mode after stopping the vehicle 100, so that the control right may be transferred to the user.”, As the operation of the multi-function switch is operated by the driver of the vehicle, when the multi-function switch is in the manual position it would operate the electrical device in the manual mode while the vehicles driving state is manual driving), -2-Application No. 16/831,317 
control the electrical device in the automatic mode, the processor operating the electrical device in the automatic mode regardless of the position of the operation member, and the driving state is autonomous driving (para [0054] line 1-10 : “For example, when the lamp operation mode is set to the manual mode when converting from the manual driving mode to the autonomous driving mode, the controller 180 may convert the lamp operation mode to the automatic mode (the automatic lighting mode). Further, when the wiper operation mode is the manual mode when converting from the manual driving mode to the autonomous driving mode, the controller 180 may convert the wiper operation mode and set the wiper operation mode to the automatic mode (the automatic operation mode);”, Fig. 3, S110-S140). However, Jung does not explicitly teach an operation member configured to be operated by an occupant with at least three different and independent positions that cannot be selected simultaneously, which include: (i) stop position, (ii) automatic position, and (iii) at least one manual position that is not the stop position or the automatic position;
control the electrical device in a plurality of different and independent operation modes that cannot be selected simultaneously, and
 control the electrical device at least temporarily to the stop mode, the processor operating the electrical device temporarily in the stop mode when the operation member is switched to the stop position from a position other than the stop position, and the driving state is autonomous driving.

	However, in the same field of endeavor (control of vehicle headlights or windshield wipers) Stam teaches a processor, and a memory for storing a program executed by the processor, wherein the processor is configured to: (Abstract, Fig. 37 “Microcontroller”, Col 21 Line 33-36 : “The microcontroller 1105 can be implemented using a microcontroller, a microprocessor, a digital signal processor, a programmable logic unit, a discrete circuitry, or combination thereof.”) 
as best understood by the office control the electrical device at least temporarily to the stop mode, the processor operating the electrical device temporarily in the stop mode when the operation member is switched to the stop position from a position other than the stop position, and the driving state is autonomous driving (Col 51 line 40-60 : “When in the automatic mode, microcontroller 1105 operates in an automatic high beam control state whereby the control state varies between a high beam on state 3702 and a high beam off state 3704. Microcontroller 1105 moves between states 3702 and 3704 in the manner discussed above responsive to the light sources detected by the image sensor. When microcontroller 1105 is operating in an automatic mode with the high beams on (state 3702) and then the column switch 3410 (i.e. operation member) is toggled, microcontroller 1105 will interpret the toggling of the column switch as a request to turn the high beams off. Microcontroller 1105 thus enters a high beam off manual override state 3708. Microcontroller 1105 will maintain the high beams in their off manual override state 3708 for a predetermined time period, such as 30 seconds or until the column switch is again toggled. When the time period expires, microcontroller 1105 will initially maintain their high beams in the off state, but will move to state 3704 whereby the high beams may be automatically turned back on based upon the automatic headlamp control algorithm that is responsive to the light sources detected by the image sensor.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the electrical device controller of Jung with the system of Stam to obtain a processor configured to set the operation mode of the electrical device at least temporarily to the stop mode when the operation mode specified with the operation member is switched to the stop mode from an operation mode other than the stop mode. The modification would have been obvious because it can “allow the driver to override improper behavior of the control system or to use the high beams to alert other drivers through flashing the high beams” (Stam, Col. 36; Lines 4- 7). However, the combination of Jung and Stam does not explicitly teach an operation member configured to be operated by an occupant with at least three different and independent positions that cannot be selected simultaneously, which include: (i) stop position, (ii) automatic position, and (iii) at least one manual position that is not the stop position or the automatic position; and
control the electrical device in a plurality of different and independent operation modes that cannot be selected simultaneously.

However in the same field of endeavor (control of vehicle headlights or windshield wipers) Toyota teaches an operation member configured to be operated by an occupant with at least three different and independent positions that cannot be selected simultaneously, which include: (i) stop position, (ii) automatic position, and (iii) at least one manual position that is not the stop position or the automatic position (page 104 col 3 : “To turn on the following lights: Twist the headlight/turn signal lever knob. Position 1-Parking, tail, license plate, side marker and instrument panel lights. The tail light indicator (green light) on the instrument panel will tell you that the tail lights are one. Position 2-Headlights and all of the above. Position 3 (“AUTO”)-Headlights and/or all of the lights in the position 1. They automatically turn on or off depending on the darkness of the surroundings.”, Fig. L14175, Fig. L141175 clearly shows the 3 modes of operating the vehicle headlights, position 1 being stop position (labeled “OFF”), position 2 being a manual position where the highlights turn on, and position 3 being and automatic position); and
control the electrical device in a plurality of different and independent operation modes that cannot be selected simultaneously (Fig. L141175, Fig. L141175 clearly shows that the positions 1-3 cannot be simultaneously selected.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the electrical device controller of Jung and Stam with the operating switch of Toyota to allow the occupant of the vehicle control over vehicle systems.

Regarding claim 2 the combination of Jung, Stam, and Toyota teaches The electrical device controller according to claim 1, further Stam teaches wherein the processor is configured to set the operation mode of the electrical device to the stop mode for a fixed predetermined interval (Col 51 line 51-54] “Microcontroller 1105 will maintain the high beams in their off manual override state 3708 for a predetermined time period, such as 30 seconds...”), when the operation mode specified with the operation member is switched to the stop position from a position other than the stop position (Col 51 line 46-51 : “When microcontroller 1105 is operating in an automatic mode with the high beams on (state 3702) and then the column switch 3410 (i.e. operation member) is toggled (i.e. switched), microcontroller 1105 will interpret the toggling of the column switch as a request to turn the high beams off. Microcontroller 1105 thus enters a high beam off manual override state 3708.”), and thereafter, set the operation mode of the electrical device to the automatic mode (Col 51 line 55-60 : “When the time period expires, microcontroller 1105 will initially maintain their high beams in the off state, but will move to state 3704 whereby the high beams may be automatically turned back on based upon the automatic headlamp control algorithm that is responsive to the light sources detected by the image sensor.”).

Where Jung further teaches to control/set the electrical device in a state in which the vehicle is autonomous driven (para [0052] line 1-14 : “The controller 180 may set a driving mode of the vehicle 100 to a manual driving mode or an autonomous driving (automatic driving) mode based on a user input received from the human interface device 140. When receiving an autonomous driving request (e.g., a command to activate an autonomous driving function) from the human interface device 140, the controller 180 may convert the driving mode of the vehicle 100 from the manual driving mode to the autonomous driving mode. When converting the driving mode of vehicle 100 to the autonomous driving mode, the controller 180 may set an operation mode of the convenience device (e.g., the head lamp and/or the wiper) to an automatic mode regardless of external environment information of the vehicle 100;”, Fig. 3, “S110 Receive Autonomous Driving Request”, Fig. 4, “S210 Receive Autonomous Driving Request”.).

Regarding claim 3 the combination of Jung, Stam, and Toyota teaches The electrical device controller according to claim 1,  further Stam teaches wherein the processor is configured to set the operation mode of the electrical device to the stop mode (Col 51 Line 46-51 : “When microcontroller 1105 is operating in an automatic mode with the high beams on (state 3702) and then the column switch 3410 is toggled, microcontroller 1105 will interpret the toggling of the column switch as a request to turn the high beams off. Microcontroller 1105 thus enters a high beam off (i.e. stop mode) manual override state 3708;”, Fig. 37, “High Beams Off Manual”]) until it is determined that there is an abnormality in an image of a camera capturing an area in front of the vehicle (Col 36 line 51-55 : “If the image sensor continues to see a large dark area (i.e. abnormality) forward of the vehicle when the daylight ambient conditions are no longer detected, the vehicle will be determined to be in a tunnel, and the headlights will be ON;”, Col 3 line 31-42 : “...a headlamp control system is provided for controlling the headlamps of a controlled vehicle that comprises an imaging system configured to image the scene forward of the controlled vehicle and to detect an ambient light level outside the vehicle, and a control circuit coupled to the imaging system for determining an ambient light level outside the vehicle, for identifying and determining the brightness of light sources in images obtained from the imaging system, and for controlling the headlamps to vary a beam pattern of the headlamps as a function of the brightness of light sources within the images when the ambient light level is above a threshold level.”), when the operation mode specified by the operation member is switched to the stop position from a position other than the stop position (Col 51 line 46-51 : “When microcontroller 1105 is operating in an automatic mode with the high beams on (state 3702) and then the column switch 3410 is toggled, microcontroller 1105 will interpret the toggling of the column switch (i.e. operation member) as a request to turn the high beams off. Microcontroller 1105 thus enters a high beam off manual override state 3708.”), in a state in which the vehicle is autonomously driven, and thereafter, set the operation mode of the electrical device to the automatic mode (Col 51 line 55-60 : “When the time period expires, microcontroller 1105 will initially maintain their high beams in the off state (i.e. stop mode), but will move to state 3704 whereby the high beams may be automatically turned back on based upon the automatic headlamp control algorithm that is responsive to the light sources detected by the image sensor;”, Fig. 37; “3708 High Beams Off Manual” and “3704 High Beams Off Auto” and “Automatic Control” and “3702 High Beams On Auto” ]).
For clarification, while Stam teaches to move to state 3704 “High Beams Off Auto” after the expiration of the timer, during this state, the system of Stam still effectively remains (or is capable of remaining) in the “stop mode” as a result of the operation member. Stam teaches for the high beams to continue to remain off (i.e. in stop mode) until an abnormality is detected. Further Stam teaches that, when an abnormality is detected, to subsequently subject the headlights to “automatic control” (Fig. 37 and Col. 51; Lines 55-60) in order to set a new operation mode. Thus, although the system is in an “auto” mode in state 3704, autonomous control is not exercised until a response to a detection of the image sensor is necessary. Thus, there is sound basis for believing that the prior art processor is capable of performing the claimed function.
It should additionally be noted that the prior art clearly achieves the object of the claimed invention to ensure that “the operation mode of the electrical device is kept in the stop mode until an abnormality occurs in the image of the vehicle exterior camera. As a result, the electrical device can be operated in a manner that respects the intention of the driver to the greatest degree possible” as can be seen in the instant specification (Para. [0079)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Jung, Stam, and Toyota to include the additional teachings of Stam to “allow the driver to override improper behavior of the control system or to use the high beams to alert other drivers through flashing the high beams” (Stam Col 36 line 4-7). 

Further Jung teaches to control/set the electrical device in a state in which the vehicle in autonomously driven (para [0052] line 1-14 : “The controller 180 may set a driving mode of the vehicle 100 to a manual driving mode or an autonomous driving (automatic driving) mode based on a user input received from the human interface device 140. When receiving an autonomous driving request (e.g., a command to activate an autonomous driving function) from the human interface device 140, the controller 180 may convert the driving mode of the vehicle 100 from the manual driving mode to the autonomous driving mode. When converting the driving mode of vehicle 100 to the autonomous driving mode, the controller 180 may set an operation mode of the convenience device (e.g., the head lamp and/or the wiper) to an automatic mode regardless of external environment information of the vehicle 100;”, Fig. 3, “S110 Receive Autonomous Driving Request”, Fig. 4, “S210 Receive Autonomous Driving Request”.).

Regarding claim 6 the combination of Jung, Stam, and Toyota teaches The electrical device controller according to claim 1, further Jung teaches wherein the electrical device is the wiper (para [0050] line 1-3 ; “The controller 180 may generate a control signal for controlling the operation of the wiper based on an input of the wiper operation switch.”), and 
the processor is configured to automatically change an operation state of the wiper depending on an amount of rain in the automatic mode, and to stop the wiper in the stop mode (para [0044] line 1-2 : “The wiper driver 160 may operate or stop the wiper under control of the controller 180;” para [0066] line 8-14 : “The controller 180 may obtain the vehicle exterior illuminance and/or the precipitation information through the illuminance sensor and/or the rain sensor during the autonomous driving, and control the lamp driver 150 and/or the wiper driver 160 based on the illuminance and/or the precipitation information, thereby lighting the head lamp or operating the wiper,”, wherein, during autonomous driving, the wiper is in the automatic mode (see para [0054])).

Regarding claim 7 the combination of Jung, Stam, and Toyota teaches The electrical device controller according to claim 1, further Jung teaches wherein the electrical device is a headlight (para [0049] line 1-4 : “The controller 180 may generate a head lamp lighting signal or a head lamp turn off signal in response to an input (e.g., the location information) of the lamp operation switch.”), and 
the processor is configured to automatically change an operation state of the headlight depending on luminance outside the vehicle in the automatic mode, and to turn off the headlight in the stop mode (para [0043] line 1-2 : “The lamp driver 150 may turn on, flicker, or turn off the lamp in response to the instruction of the controller 180.”, para [0066] line 8-14 : “The controller 180 may obtain the vehicle exterior illuminance and/or the precipitation information through the illuminance sensor and/or the rain sensor during the autonomous driving, and control the lamp driver 150 and/or the wiper driver 160 based on the illuminance and/or the precipitation information, thereby lighting the head lamp or operating the wiper,” wherein during autonomous driving the lamp is in the automatic mode (see para [0054])).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, Stam, and Toyota and further in view of Whikehart et al (US 20200346621 A1) henceforth referred to as Whikehart and further in view of Kim et al (US 20180126986 A1) henceforth referred to as Kim.

Regarding claim 4 the combination of Jung, Stam, and Toyota teaches the electrical device controller according to claim 1, further Jung teaches wherein the processor is configured to set the operation mode of the electrical device to the -3-Application No. 16/831,317automatic mode without temporarily setting the stop mode (para [0054] line 1-10 : “For example, when the lamp operation mode is set to the manual mode when converting from the manual driving mode to the autonomous driving mode, the controller 180 may convert the lamp operation mode to the automatic mode (the automatic lighting mode). Further, when the wiper operation mode is the manual mode when converting from the manual driving mode to the autonomous driving mode, the controller 180 may convert the wiper operation mode and set the wiper operation mode to the automatic mode (the automatic operation mode),” wherein Jung sets the lamp and wiper operation modes directly to their respective automatic modes without mention of any intermediate step or setting, and thus it is interpreted that Jung sets the operation mode of the electrical devices to the automatic mode without temporarily setting them to a stop mode. ), However the combination does not explicitly teach even when the operation mode specified with the operation member is switched to the stop position from a position other than the stop position in a state in which the vehicle is autonomously driven, in the case in which it is determined that a driver is not paying attention to an area in front of the vehicle, based on an output of a driver monitor which monitors a state of the driver. 

However, in the same field of endeavor (control systems for vehicle windshield wipers) Whikehart teaches even when the operation mode specified with the operation member is switched to the stop position from a position other than the stop position in a state in which the vehicle is autonomously driven (para [0012] line 13-16 : “The object detection system 10 may be used, for example, in a vehicle 100 to detect oncoming or approaching objects and/or for an autonomous or advanced driver assistance system of the vehicle 100;”, para [0061] line 5-10 : “However, the object detection module 36, using the object detecting device 14 that generates a real-time environment and based on detected objects and/or information received from V2X communication, may override the manual windshield wash command from the occupant;”, para [0075] line 3-5 : “One input may be a manual driver/user operated windshield wiper switch (not shown). Another input may be the rain sensor 12;”, para [0076] line 5-10 : “A signal received by the rain sensor 12 that heavy precipitation is accumulating on the windshield 16 may result in a determination by the object detection module 36 that the windshield wipers 18 activate, despite a command not to operate from the driver/user” (i.e. despite when the operation mode specified with the operation member is switched to the stop mode). Wherein, when the operation member is a manual switch as recited by Whikehart, it is interpreted that in order to execute a command to not operate the windshield wipers, the switch must be manually moved to a stop mode from an operation mode on the switch other than the stop mode.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Jung, Stam, and Toyota with the system of Whikehart to “determine the optimal change to the movement of the windshield wipers” (Whikehart para [0075] line 1-3). However, the combination does not explicitly teach to set the operation mode of the electrical device in the case in which it is determined that a driver is not paying attention to an area in front of the vehicle, based on an output of a driver monitor which monitors a state of the driver. 

However, in the same field of endeavor (convenience systems for vehicles) Kim teaches a system in the case in which it is determined that a driver is not paying attention to an area in front of the vehicle, based on an output of a driver monitor which monitors a state of the driver (para [0009] line 21-28 :“The vehicle further includes: an occupant sensing unit (i.e. driver monitoring device) that is configured to monitor driver state and provide driver state information, wherein the controller is configured to: based on the driver state information, determine whether the user command is not intended by a driver of the vehicle, and based on a determination that the user command is not intended by the driver of the vehicle, determine to ignore the user command;”, para [0301] line 1-4 : “Referring to the example (b) in FIG. 11, the controller 170 may determine whether a driver is looking ahead, based on the driver's image acquired by the internal camera 220;”, para [0302] line 1-5 : “If a user command is received while it is determined that the driver is not looking ahead, the controller 170 may determine that the received user command is not intended by the driver. In this case, the controller 170 may ignore the user command...”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Jung, Stam, Toyota, and Whikehart with the system of Kim to prevent the controlling/operation of a vehicle based on a command from a driver that is not paying intention thus increasing the safety of the vehicle operations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, Stam, and Toyota and further in view of Yopp et al (US 20150088358 A1) henceforth referred to as Yopp.

Regarding claim 5 the combination of Jung, Stam, and Toyota teaches the electrical device controller according to claim 1, further Stam teaches as best understood by the office wherein the processor is configured to set the operation mode of the electrical device at least temporarily to the stop mode, when the operation mode specified with the operation member is switched to the stop position from a position other than the stop position (Col 51 Line 40-60 : “When in the automatic mode, microcontroller 1105 operates in an automatic high beam control state whereby the control state varies between a high beam on state 3702 and a high beam off state 3704. Microcontroller 1105 moves between states 3702 and 3704 in the manner discussed above responsive to the light sources detected by the image sensor. When microcontroller 1105 is operating in an automatic mode with the high beams on (state 3702) and then the column switch 3410 (i.e. operation member) is toggled, microcontroller 1105 will interpret the toggling of the column switch as a request to turn the high beams off. Microcontroller 1105 thus enters a high beam off manual override state 3708. Microcontroller 1105 will maintain the high beams in their off manual override state 3708 for a predetermined time period, such as 30 seconds or until the column switch is again toggled. When the time period expires, microcontroller 1105 will initially maintain their high beams in the off state, but will move to state 3704 whereby the high beams may be automatically turned back on based upon the automatic headlamp control algorithm that is responsive to the light sources detected by the image sensor.”).

Further Jung teaches in a state in which the vehicle is autonomously driven (para [0052] line 1-14 : “The controller 180 may set a driving mode of the vehicle 100 to a manual driving mode or an autonomous driving (automatic driving) mode based on a user input received from the human interface device 140. When receiving an autonomous driving request (e.g., a command to activate an autonomous driving function) from the human interface device 140, the controller 180 may convert the driving mode of the vehicle 100 from the manual driving mode to the autonomous driving mode. When converting the driving mode of vehicle 100 to the autonomous driving mode, the controller 180 may set an operation mode of the convenience device (e.g., the head lamp and/or the wiper) to an automatic mode regardless of external environment information of the vehicle 100;”, Fig. 3, “S110 Receive Autonomous Driving Request”, Fig. 4, “S210 Receive Autonomous Driving Request”.). However, the combination does not explicitly teach setting the operation mode only in the case in which an operation for approving switching of the operation mode was performed in an input device different from the operation member after switching of the operation mode with the operation member.

	However, in the same field of endeavor (vehicle control systems) Yopp teaches setting the operation mode only in the case in which an operation for approving switching of the operation mode was performed in an input device different from the operation member after switching of the operation mode with the operation member (Abstract line 2-3 : “A change in position is detected of at the least one vehicle control.”, para [0001] line 7-15 : “The central control unit may then provide instructions to various vehicle components, e.g., actuators and the like that control steering, braking, acceleration, etc., to control vehicle operations without action by a human operator. However, a human operator may remain “in the driver's seat,” i.e., proximate to vehicle components such as a steering wheel, accelerator, brake pedal, gearshift lever, etc., and may have an ability to exercise control over such components.”, para [0008] line 6-9 : “For example, the module 106 may be used to regulate vehicle 101 speed, acceleration, deceleration, steering, operation of components such as lights, windshield wipers, etc.”, para [0015] line 1-2 : “The process 200 begins in a block 205, in which a vehicle 101 commences autonomous driving operations...”, para [0016] line 1-3 : “Next, in a block 210, the computer 105, e.g., according to instructions in the module 106, determines whether driver input to a vehicle 101 component has been detected.”, para [0021] line 1-11  : “In the block 220, the computer 105 ignores the driver input detected in the block 210, because such input has been determined not to be deliberate. Further, the computer 105 generally provides a message to a vehicle 101 operator via a human machine interface (HMI) in the vehicle 101, e.g., a graphical user interface (GUI) on a touchscreen or the like in the dash of the vehicle 101, an interactive voice response (IVR) system in the vehicle 101, etc. This message may ask the operator for input considering whether the operator wishes vehicle 101 operations to be conducted according to the input (or inputs) detected in the block 210.”, para [0022] line 7-13 : “...if input is received indicating that the vehicle 101 operator does want the vehicle 101 to be controlled according to input received in the block 210, e.g., if a response is received to the HMI message, e.g., within a predetermined period of time such as five seconds, that the driver's inputs were intentional, then a block 230 is executed next.”, para [0023] line 1-5 : “In the block 230, vehicle 101 operation or control is modified according to the driver input received in the block 210. For example, a steering, braking, acceleration, etc. instruction or instructions may be implemented to control the vehicle 101.” Wherein, considering the nature of the vehicle components discussed in Para. 1 and the touchscreen discussed in Para. 21, it is interpreted that the driver must approve switching of the operation mode by an input device different from the operation member.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Jung, Stam, and Toyota with the system of Yopp to prevent the controlling/operation of a vehicle based on a command from a driver that is not paying intention thus increasing the safety of the vehicle operations.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung, Stam, and Toyota and further in view of Akiyama (US 20150266409 A1) henceforth referred to as Akiyama.

Regarding claim 8 the combination of Jung, Stam, and Toyota teaches The electrical device controller according to claim 1, further Jung teaches wherein the electrical device is a headlight (para [0049] line 1-4 : “The controller 180 may generate a head lamp lighting signal or a head lamp turn off signal in response to an input (e.g., the location information) of the lamp operation switch.”), However, the combination does not explicitly teach the processor is configured to automatically change a light distribution direction of the headlight depending on an environment around the vehicle in the automatic mode, and stop the change of the light distribution direction in the stop mode.

However, in the same field of endeavor (control of various systems of a vehicle) Akiyama teaches a system wherein the processor is configured to automatically change a light distribution direction of the headlight depending on an environment around the vehicle in the automatic mode (para [0015] line 9-12 : “Another example is a headlight control system for controlling an angle of the headlight in a vertical or horizontal direction based on the input from a switch as well as the input from an on-coming vehicle detector or a road curvature detector;”, para [0075] line 9-11 : “...an automatic swivel control of the headlight is managed by using the function implemented in the secondary ECU (ECU 2)...”, para [0095] line 1-5, 8 : “According to the vehicle control system of the present embodiment, the specification changes of the two functions, the vertical beam angle control function for auto-control of the up-down direction of the headlight based on the detection of the oncoming vehicle...do not affect the standard function ECU 1”), and stop the change of the light distribution direction in the stop mode (para [0075] line 4-5, 6-11 : “In this case, a basic headlight function such as ON/OFF operation of the headlight...is controlled by using the function implemented in the primary ECU (ECU 1) which is based on an input of user switch operation, while an automatic high/low beam control and an automatic swivel control of the headlight is managed by using the function implemented in the secondary ECU (ECU 2)...;”, para [0087] line 4-5 : “when the auto mode switch is not turned ON (S350:NO), the process is once finished...”, para [0079] line 2-6 : “when the headlight switch is not turned ON in S315 (S315:NO), the process proceeds to S320, and the headlight is turned OFF (i.e., the low beam bulb and the high beam bulb are both turned OFF), and the process is finished.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Jung, Stam, and Toyota with the system of Akiyama to facilitate headlight control “for increased effectiveness and functionality” (Akiyama para [0075] line 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668